DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/19/2019.
Applicant's election with traverse of Group I and Subspecies E and A in the reply filed on 02/19/2019 is acknowledged.  The traversal is on the ground(s) that “Concerning the bait box configuration...Species that are explicitly characterized as ‘variants’, or as ‘corresponding to’ each other, are ‘obvious variants of each other’, and not ‘independent’, in particular, apart from the mentioned variation, bait box 46 includes all previously mentioned features of bait box 40”.  This is not found persuasive because Sub-species B requires second bait box 23 having a cylindrical float 26 and four circular entries 31 that are neither required in the other Species nor an obvious variant of any of Sub-species A or C-E. The Examiner does agree with the applicant that elected Subspecies E of Group A is an obvious variant of Sub-species A, C, and D as alleged by applicant and that Sub-species A-B of Group B are obvious variants of each other since they merely represent alternative known techniques for detecting rodents.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921867 to Niemeyer et al. in view of DE 928,497 to Droszella.
In regard to claims 1 and 11, Niemeyer et al. disclose a vertical housing (1 extends upwardly in a partially vertical direction along a height thereof; see Figs. 1, 2 & 8); a rodent poison bait (4); a feeding location (6, 8) arranged in the housing and configured for the rodent poison bait; wherein the feeding location is arranged in an air cushion (air cushion located within 1) in the housing so that the feeding location is accessible for a rodent from an outside of the bait box through an entry arranged at a lower end of the housing (11); and a separation element (air cushion within 1) which defines a liquid space with a liquid within the housing when the liquid rises outside of the housing above a threshold level (water level within 1 as the water around it rises which is limited by the air cushion formed within the upper reaches of 1) above which accessibility of the feeding location is not provided to the rodent any more, wherein the liquid space extends from the threshold level to the separation element which separates the feeding location from the liquid space (see Fig. 3), wherein the housing is closed air tight (the top of tube 1 is sealed watertight; see) besides the entry (at 11) so that the air cushion is captured in the housing when the liquid rises in the housing, and wherein the 
In regard to claim 3, Niemeyer et al. disclose wherein the air cushion envelops the feeding location (see Fig. 3).
In regard to claim 4, Niemeyer et al. disclose wherein the feeding location (6, 8) is configured in a radially extending chamber (see Fig. 5) that includes a base that slopes downward in an outward direction (if the device shown in Fig. 5 is inverted then the part of 1 housing 6, 8 would extend downwardly and outwardly).
In regard to claims 5 and 11, Niemeyer et al. disclose wherein a replaceable cover (5, 7) that includes the rodent poison bait (4) is arranged at the bait box.
In regard to claim 12, Niemeyer et al. disclose the rodent poison bait is a rat poison bait (4).
In regard to claims 20 and 21, Niemeyer et al. disclose wherein the vertical housing (1) includes a radial branch (see Fig. 5 wherein housing 1 has a minor upwardly extending portion which extends radially with respect to the longitudinal axis of the downwardly extending major portion of housing 1) closed air tight with a replaceable cover (9) where the poison bait (4) is attached to the replaceable cover, wherein the threshold level corresponds to a lower edge (11) of the vertical housing, and wherein the air cushion is compressed in the vertical housing when the liquid rises outside of the housing above the threshold level (as surrounding water level rises about housing 1, the air cushion inside of housing 1 will compress therein).
Claims 7, 13, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921867 to Niemeyer et al. in view of DE 928,497 to Droszella as applied to claims 1 and 11 above, and further in view of Cook et al. 2008/0086932 or Scribner 2005/0097811.
In regard to claims 7 and 19, Niemeyer et al. do not disclose an identification element that is readable touch free for identifying at least one of the bait box and the poison bait.  Cook et al. and Scribner disclose an identification element (29; see end of para. 0027 OR RFID tag; see para. 0037) that is readable touch free for identifying the bait box (10 OR 10).  It would have been obvious to one of ordinary skill in the art to modify the device of Niemeyer et al. such that it includes an identification element that is readable touch free for identifying at least one of the bait box in view of Cook et al. or Scribner in order to identify and locate the bait boxes.
In regard to claims 13 and 19, Niemeyer et al. and Cook et al. or Scribner disclose wherein the identification element includes an RFID chip (RFID tags as disclosed by Cook et al. or Scribner; a computer chip is attached to an antenna and they are often referred to together as an RFID tag).
In regard to claim 14, Niemeyer et al. and Cook et al. or Scribner disclose wherein the identification element identifies at least the bait box (Niemeyer et al. disclose the bait box; Cook et al. disclose the unique serial number 29 is associated .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921867 to Niemeyer et al. in view of DE 928,497 to Droszella and Cook et al. 2008/0086932 or Scribner 2005/0097811 as applied to claim 13 above, and further in view of Rollins 6,631,583.
Niemeyer et al. and Cook et al. or Scribner do not disclose wherein the identification element identifies at least the rodent poison bait.  Rollins discloses a termite bait station and method of monitoring the same wherein a barcode (101 in Fig. 4) on a bottom (30) of the sealing member (24) serves to identify the insect bait station (10), and wherein cap (96) of the toxicant/bait container (88) has a bar code that is used to identify whether it is has a bait, toxicant, or both bait and toxicant (see col. 9, line 45 to col. 11, line 26).  It would have been obvious to one of ordinary skill in the art to modify the identification element of Niemeyer et al. and Cook et al. or Scribner such that it identifies at least the rodent poison bait in view of Rollins in order to clearly inform the operator of the type of rodent poison bait being used with the bait box.
Claims 16, 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921867 to Niemeyer et al. in view of Cook et al. 2008/0086932 or Scribner 2005/0097811 and DE 928,497 to Droszella.

In regard to claim 17, Niemeyer et al. and Cook et al. or Scribner disclose wherein the identification element identifies at least the bait box (Niemeyer et al. disclose the bait box; Cook et al. disclose the unique serial number 29 is associated with insect apparatus 10; Scribner disclose RFID tags transmit a signal that is configured to be received by a receiver, such that the locations of the bait stations 10 
In regard to claims 22, Niemeyer et al. disclose wherein the vertical housing (1) includes a radial branch (see Fig. 5 wherein housing 1 has a minor upwardly extending portion which extends radially with respect to the longitudinal axis of the downwardly extending major portion of housing 1) closed air tight with a replaceable cover (9) where the poison bait (4) is attached to the replaceable cover, wherein the threshold level corresponds to a lower edge (11) of the vertical housing, and wherein the air cushion is compressed in the vertical housing when the liquid rises outside of the housing above the threshold level (as surrounding water level rises about housing 1, the air cushion inside of housing 1 will compress therein).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921867 to Niemeyer et al. in view of Cook et al. 2008/0086932 or Scribner 2005/0097811 and DE 928,497 to Droszella as applied to claim 16 above, and further in view of Rollins 6,631,583.
Niemeyer et al. and Cook et al. or Scribner do not disclose wherein the identification element identifies at least the rodent poison bait.  Rollins discloses a termite bait station and method of monitoring the same wherein a barcode (101 in Fig. 4) on a bottom (30) of the sealing member (24) serves to identify the insect bait station (10), and wherein cap (96) of the toxicant/bait container (88) has a bar code that is used to identify whether it is has a bait, toxicant, or both bait and toxicant (see col. 9, line 45 .
Claims 1, 3-5, 11, 12, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921867 to Niemeyer et al. in view of Kidder 2008/0302000 and DE 928,497 to Droszella.
Alternatively in regard to claims 1 and 11, Niemeyer et al. disclose wherein the vertical housing (1 has a vertical component that extends along a height thereof) is closed watertight (the top of tube 1 is sealed watertight) besides the entry (at 11), and that an edge (11) of the tube (1) runs obliquely to axis (10) and that the clear width of the opening is reduced somewhat and the penetration of snow and water into the pipe is made more difficult, but does not disclose wherein the feeding location is arranged in an air cushion, a separation element being the air cushion which defines a liquid space with a liquid within the housing when the liquid rises outside of the housing above a threshold level above which accessibility of the feeding location is not provided to the rodent any more, wherein the liquid space extends from the threshold level to the separation element which separates the feeding location from the liquid space, or wherein the housing is closed air tight besides the entry so that the air cushion is captured in the housing when the liquid rises in the housing.  Kidder discloses a leak-resistant bait station (10) wherein upper flange (22) and lower flange (32) are fused or adhered together by any suitable method that is sufficient to form an airtight seal between the flanges, and when water surrounds the bait station (10) at an elevation “H”, 1” in the annular region “A” between the outer wall (24) and upstanding wall (34) and as the water rises, air occupying the interior of the bait station becomes entrapped in the air entrapment compartment (21) and the static pressure of the entrapped air acts to prevent the intruding water from reaching and wetting the bait retainer block (50) and liquid bait therein and even if the accumulated water completely submerses the bait station, the entrapped air in the bait station effectively prevents the enclosed liquid bait from leaching from the bait station by encroaching water (see para. 0036).  Kidder discloses wherein the feeding location (generally where 50 is located inside 10) is arranged in an air cushion (A), a separation element being the air cushion (A) which defines a liquid space (h1) with a liquid within the housing when the liquid rises outside of the housing above a threshold level (H1) above which accessibility of the feeding location is not provided to the insect any more, wherein the liquid space extends from the threshold level to the separation element (A) which separates the feeding location from the liquid space, and wherein the housing is closed air tight (flanges 22, 32 fused or adhered together to form an airtight seal; see para. 0031) besides the entry so that the air cushion (A) is captured in the housing when the liquid rises in the housing.  It would have been obvious to one of ordinary skill in the art to modify the water tight housing of Niemeyer et al. such that wherein the feeding location is arranged in an air cushion, a separation element being the air cushion which defines a liquid space with a liquid within the housing when the liquid rises outside of the housing above a threshold level above which accessibility of the feeding location is not provided to the rodent any more, wherein the liquid space extends from the threshold level to the separation element 
In regard to claim 3, Niemeyer et al. disclose wherein the air cushion envelops the feeding location (see Fig. 3).
In regard to claim 4, Niemeyer et al. disclose wherein the feeding location (6, 8) is configured in a radially extending chamber (see Fig. 5) that includes a base that slopes downward in an outward direction (if the device shown in Fig. 5 is inverted then the part of 1 housing 6, 8 would extend downwardly and outwardly).

In regard to claim 12, Niemeyer et al. disclose the rodent poison bait is a rat poison bait (4).
In regard to claims 20 and 21, Niemeyer et al. disclose wherein the vertical housing (1) includes a radial branch (see Fig. 5 wherein housing 1 has a minor upwardly extending portion which extends radially with respect to the longitudinal axis of the downwardly extending major portion of housing 1) closed air tight with a replaceable cover (9) where the poison bait (4) is attached to the replaceable cover, wherein the threshold level corresponds to a lower edge (11) of the vertical housing, and wherein the air cushion is compressed in the vertical housing when the liquid rises outside of the housing above the threshold level (as surrounding water level rises about housing 1, the air cushion inside of housing 1 will compress therein).
Claims 7, 13, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921867 to Niemeyer et al. in view of Kidder 2008/0302000 and DE 928,497 to Droszella as applied to claims 1 and 11 above, and further in view of Cook et al. 2008/0086932 or Scribner 2005/0097811.
In regard to claims 7 and 19, Niemeyer et al. do not disclose an identification element that is readable touch free for identifying at least one of the bait box and the poison bait.  Cook et al. and Scribner disclose an identification element (29; see end of para. 0027 OR RFID tag; see para. 0037) that is readable touch free for identifying the bait box (10 OR 10).  It would have been obvious to one of ordinary skill in the art to 
In regard to claims 13 and 19, Niemeyer et al. and Cook et al. or Scribner disclose wherein the identification element includes an RFID chip (RFID tags as disclosed by Cook et al. or Scribner; a computer chip is attached to an antenna and they are often referred to together as an RFID tag).
In regard to claim 14, Niemeyer et al. and Cook et al. or Scribner disclose wherein the identification element identifies at least the bait box (Niemeyer et al. disclose the bait box; Cook et al. disclose the unique serial number 29 is associated with insect apparatus 10; Scribner disclose RFID tags transmit a signal that is configured to be received by a receiver, such that the locations of the bait stations 10 may be mapped by recording locations of each of the bait stations with a GPS device, wherein the coordinates may be overlaid on a map of the property, thereby providing the user with a detailed location of each of the bait stations).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921867 to Niemeyer et al. in view of Kidder 2008/0302000 and DE 928,497 to Droszella and Cook et al. 2008/0086932 or Scribner 2005/0097811 as applied to claim 13 above, and further in view of Rollins 6,631,583.
Niemeyer et al. and Cook et al. or Scribner do not disclose wherein the identification element identifies at least the rodent poison bait.  Rollins discloses a termite bait station and method of monitoring the same wherein a barcode (101 in Fig. 4) on a bottom (30) of the sealing member (24) serves to identify the insect bait station .
Claims 16, 17, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921867 to Niemeyer et al. in view of Kidder 2008/0302000 and DE 928,497 to Droszella and Cook et al. 2008/0086932 or Scribner 2005/0097811.
Alternatively in regard to claim 16, Niemeyer et al. disclose wherein the housing is closed watertight (the top of tube 1 is sealed watertight) besides the entry (at 11), and that an edge (11) of the tube (1) runs obliquely to axis (10) and that the clear width of the opening is reduced somewhat and the penetration of snow and water into the pipe is made more difficult, but does not disclose wherein the feeding location is arranged in an air cushion, a separation element being the air cushion which defines a liquid space with a liquid within the housing when the liquid rises outside of the housing above a threshold level above which accessibility of the feeding location is not provided to the rodent any more, wherein the liquid space extends from the threshold level to the separation element which separates the feeding location from the liquid space, or wherein the housing is closed air tight besides the entry so that the air cushion is captured in the housing when the liquid rises in the housing.  Kidder discloses a leak-resistant bait station (10) wherein upper flange (22) and lower flange (32) are fused or adhered together by any suitable method that is sufficient to form an airtight seal 1” in the annular region “A” between the outer wall (24) and upstanding wall (34) and as the water rises, air occupying the interior of the bait station becomes entrapped in the air entrapment compartment (21) and the static pressure of the entrapped air acts to prevent the intruding water from reaching and wetting the bait retainer block (50) and liquid bait therein and even if the accumulated water completely submerses the bait station, the entrapped air in the bait station effectively prevents the enclosed liquid bait from leaching from the bait station by encroaching water (see para. 0036).  Kidder discloses wherein the feeding location (generally where 50 is located inside 10) is arranged in an air cushion (A), a separation element being the air cushion (A) which defines a liquid space (h1) with a liquid within the housing when the liquid rises outside of the housing above a threshold level (H1) above which accessibility of the feeding location is not provided to the insect any more, wherein the liquid space extends from the threshold level to the separation element (A) which separates the feeding location from the liquid space, and wherein the housing is closed air tight (flanges 22, 32 fused or adhered together to form an airtight seal; see para. 0031) besides the entry so that the air cushion (A) is captured in the housing when the liquid rises in the housing.  It would have been obvious to one of ordinary skill in the art to modify the water tight housing of Niemeyer et al. such that wherein the feeding location is arranged in an air cushion, a separation element being the air cushion which defines a liquid space with a liquid within the housing when the liquid rises outside of the housing above a threshold level above which accessibility of the feeding location is not provided to the rodent any more, 
Also in regard to claim 16, Niemeyer et al. disclose the bait box being set upon the ground (3), but does not disclose the bait box held at a wall of a sewer element.  Droszella discloses a bait box (1, 3) with poisoned rodent bait (2) held at a wall of a sewer element (via 13, 15; see para. 0009 of the translation).  It would have been obvious to one of ordinary skill in the art to modify the bait box of Niemeyer et al. such that it is held at a wall of a sewer element in view of Droszella in order to utilize the bait box of Niemeyer et al. at a location notoriously populated with rodents to be killed.
Also in regard to claim 16, Niemeyer et al. do not disclose an identification element that is readable touch free for identifying at least one of the bait box and the poison bait, wherein the identification element includes an RFID chip.  Cook et al. and Scribner disclose an identification element (29; see end of para. 0027 OR RFID tag; see para. 0037) that is readable touch free for identifying the bait box (10 OR 10), wherein the identification element includes an RFID chip (RFID tags as disclosed by Cook et al. 
In regard to claim 17, Niemeyer et al. and Cook et al. or Scribner disclose wherein the identification element identifies at least the bait box (Niemeyer et al. disclose the bait box; Cook et al. disclose the unique serial number 29 is associated with insect apparatus 10; Scribner disclose RFID tags transmit a signal that is configured to be received by a receiver, such that the locations of the bait stations 10 may be mapped by recording locations of each of the bait stations with a GPS device, wherein the coordinates may be overlaid on a map of the property, thereby providing the user with a detailed location of each of the bait stations).
In regard to claims 22, Niemeyer et al. disclose wherein the vertical housing (1) includes a radial branch (see Fig. 5 wherein housing 1 has a minor upwardly extending portion which extends radially with respect to the longitudinal axis of the downwardly extending major portion of housing 1) closed air tight with a replaceable cover (9) where the poison bait (4) is attached to the replaceable cover, wherein the threshold level corresponds to a lower edge (11) of the vertical housing, and wherein the air cushion is compressed in the vertical housing when the liquid rises outside of the housing above the threshold level (as surrounding water level rises about housing 1, the air cushion inside of housing 1 will compress therein).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 3921867 to Niemeyer et al. in view of Kidder 2008/0302000 and DE 928,497 to Droszella and Cook et al. 2008/0086932 or Scribner 2005/0097811 as applied to claim 16 above, and further in view of Rollins 6,631,583.
Niemeyer et al. and Cook et al. or Scribner do not disclose wherein the identification element identifies at least the rodent poison bait.  Rollins discloses a termite bait station and method of monitoring the same wherein a barcode (101 in Fig. 4) on a bottom (30) of the sealing member (24) serves to identify the insect bait station (10), and wherein cap (96) of the toxicant/bait container (88) has a bar code that is used to identify whether it is has a bait, toxicant, or both bait and toxicant (see col. 9, line 45 to col. 11, line 26).  It would have been obvious to one of ordinary skill in the art to modify the identification element of Niemeyer et al. and Cook et al. or Scribner such that it identifies at least the rodent poison bait in view of Rollins in order to clearly inform the operator of the type of rodent poison bait being used with the bait box.







Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “DE 3921867 is not a vertical housing but is inclined…”, the Examiner contends that the term “vertical” alone is insufficient to define claims 1, 11, and 16 over the Niemeyer et al. reference since the housing 1 does extend a certain height above the ground and can therefore be broadly interpreted as a “vertical housing”.  Applicant must more specifically claim the structure of the housing in order to clearly overcome the Examiner’s broad yet reasonable interpretation of Niemeyer et al.
The Examiner would like to suggest a possible amendment to the independent claims 1, 11, and 16 by respectively incorporating the limitations of claims 20-22 therein in order to define over the prior art of record by further reciting the configuration of the vertical housing 2 and radial branch 15 by claiming that vertical housing has an upper end and a lower end with a longitudinal axis defined therebetween, the radial branch extends from the vertical housing in a radial direction with respect to the longitudinal axis of the vertical housing at a location which is between the upper and lower ends of the vertical housing.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA